LEMMON, Justice,
dissenting in part.
Evidence of the information in the expert’s report (as described by the trial judge) was properly excluded as opinion evidence that defendant was innocent. La. Code Evid. art. 703. Nevertheless, an expert may testify as to his experience concerning the characteristics generally exhibited or lacking in a child molester, and the defense may produce fact evidence that the accused does or does not exhibit these characteristics without violating the rule against opinion evidence on the ultimate issue and without permitting the accused to speak through an expert in order to avoid taking the stand.